24 Mich. App. 515 (1970)
180 N.W.2d 340
PEOPLE
v.
McPHERSON
Docket No. 6,915.
Michigan Court of Appeals.
Decided June 23, 1970.
Leave to appeal denied February 18, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Arnold P. Garber, for defendant on appeal.
Before: FITZGERALD, P.J., and J.H. GILLIS and O'HARA,[*] JJ.
Leave to appeal denied February 18, 1971. 384 Mich 808.
O'HARA, J.
On December 10, 1958, defendant entered a plea of guilty to the charge of carnal knowledge of a female under the age of 16. MCLA § 750.520 (Stat Ann 1954 Rev § 28.788). At that time defendant was represented by counsel. Defendant indicated to the court that his plea was being made freely and voluntarily and because he was, in fact, guilty.
Some ten years later defendant filed a motion to withdraw his plea of guilty. From a denial of the motion, defendant appeals.
The motion was properly denied. On the date of the acceptance of the guilty plea, Court Rule No 35A (1945),[**] as then worded, governed. The rule in pertinent part required that after a plea of guilty *517 and before sentence was imposed, the trial court was required to:
"* * * inform the accused of the nature of the accusation, * * * the consequence of his plea * * * (and) ascertain that the plea was freely, understandingly, and voluntarily made, without undue influence, compulsion, or duress, and without promise of leniency."
A careful review of the transcript of the proceedings attendant the acceptance of the plea indicates that the trial judge did so.
We do not discuss whether the acceptance of the plea would have conformed with the court rule as interpreted by the Supreme Court in People v. Barrows, 358 Mich 267, decided November 25, 1959. We hold Barrows, supra, is not retroactive. The other issues raised by appellant are without merit.
Affirmed.
All concurred.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals pursuant to Const 1963, art 6, § 23, as amended in 1968.
[**]  See 318 Mich xxxix.